January 19, 1932. The opinion of the Court was delivered by
This case comes before this Court on appeal from an order of his Honor, Judge C.C. Featherstone, permitting the respondent, J.E. Peurifoy, as receiver of the American Bank Trust Company, to intervene in the cause and set up his *Page 208 
alleged rights, stated in his petition. We agree with the conclusion reached by Judge Featherstone, and the said order, which will be incorporated in the report of this case, is therefore affirmed.
MESSRS. JUSTICES STABLER and BONHAM and MR. ACTING ASSOCIATE JUSTICE E.C. DENNIS, Circuit Judge, concur.
MR. CHIEF JUSTICE BLEASE disqualified.
MR. JUSTICE COTHRAN did not participate on account of illness.